         Case: 3:20-cr-00020-jdp Document #: 1 Filed: 02/12/20 Page 1 of 2


                                                                                           BOC .NO
                       IN THE UNITED ST ATES DISTRICT COURT
                                                                                        ?F C'Oi FfL ED
                      FOR THE WESTERN DISTRICT OF WISCONSIN                    2020 FEB 12 PM I: 56
                                                                                  Ir, t...
                                                                                      c: ~-:-r.-..~ •,,,
                                                                                                      •"ci:?   ·•[r·-~

UNITED STATES OF AMERICA                                 INDICTMENT
                                                                               CLE ..  JS1r\iJ,it
                                                                                            . l
                                                                                          WO OF WJ
                                                                                              "''·'

             V.                                Case No.
                                                          20          CR         0 2 0 JDP
                                                  18 U.S.C.   § 1591(a)(l), (b)(2), & (c)
DANIEL PEGGS,                                     18 u.s.c.   § 2251


                            Defendant.



THE GRAND JURY CHARGES:


                                         COUNTl

      From in or about October 2015, through on or about May 20, 2016, in the

Western District of Wisconsin and elsewhere, the defendant,

                                    DANIEL PEGGS,

knowingly recruited, enticed, harbored, transported, and maintained by any means

"Jane Doe 1," in and affecting interstate commerce, knowing and in reckless disregard

of the fact, and having a reasonable opportunity to observe "Jane Doe 1," that "Jane

Doe 1" had not attained the age of 18 years, and would be caused to engage in a

commercial sex act.

      (In violation of Title 18, United States Code, Sections 1591(a)(l), (b)(2), & (c)).

                                         COUNT2

      In or about December 2015, in the Western District of Wisconsin, the defendant,

                                    DANIEL PEGGS,
         Case: 3:20-cr-00020-jdp Document #: 1 Filed: 02/12/20 Page 2 of 2



knowingly and intentionally used a minor, "Jane Doe 1," to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using

materials that had previously been transported in interstate and foreign commerce.

Specifically, PEGGS used an iPhone to produce a visual depiction, a video with the file

name "IMG_5299.MOV," of "Jane Doe 1" engaged in sexually explicit conduct.

      (In violation of Title 18, United States Code, Section 2251(a)).




                                         Indictment returned:    t?f'.i~ZO

SCOTT C. BLADER
United States Attorney




                                             2
